DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 5/31/2022, wherein:
Claims 1-20 are currently pending; and
Claims 1, 3, 7, 8, 12, 14, 16, and 18 have been amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 12:
“a displacement-to-rotation conversion mechanism attached to the flap and to the one end of the piezoelectric actuator, the displacement-to-rotation conversion mechanism being configured to covert displacement of the one end of the piezoelectric actuator into rotation of the flap” - The term “mechanism” has been found to be a generic placeholder that invokes 35 USC 112(f) - see Williamson v. Citrix (Fed. Cir. 2015). The placeholder is preceded by the term “displacement-to-rotation conversion” but the term does not convey any structural modifier. The placeholder is also coupled to a linking phrase “configured to” followed by the function of converting displacement of the one end of the piezoelectric actuator into rotation of the flap” without reciting any structure for performing such function. A review of the originally filed disclosure shows the conversion mechanism to be: a flap rotation shaft having first and second portions, the flap being affixed to the first portion of the flap rotation shaft; a bell crank affixed to the second portion of the flap rotation shaft; and a connecting rod having one end pivotably coupled to the bell crank and another end pivotably coupled to the piezoelectric actuator - page 15, line 8-page 16, line 2. 
Claim 4:
“an adapter configured to couple the ducted fan to a wing of an unmanned aerial vehicle and further configured to have a recess” - The term “adapter” is a generic placeholder that conveys no specific structure and is not preceded by a structural modifier. The placeholder is coupled by the linking phrase “configured to” to the function of coupling the ducted fan to a wing of a UAV and further to have a recess, wherein sufficient structure for performing the functions is lacking. A review of the disclosure indicates that the adapter is illustrated in Figures 4, 6A, 6B, 7, 9, 10, and 11 as reference character 40 is described beginning on line 19 of page 11 that the adapter 40 is attached to the UAV; is either attached or integrally formed with the fan nozzle 26; and made of rigid plastic material. In view of the originally filed disclosure, the “adapter” is therefore interpreted to be commensurate with the art recognized definition of a “pylon,” wherein the pylon comprises the recess. The Cambridge Aerospace Dictionary defines “pylon” as:  1 Rigid pillar-like structure projecting upwards to carry load (eg engine) or protect occupants in overturn (crash *). 2 Streamline-section structure transmitting stress from external load to airframe, eg engine pod, ordnance, drop tank etc. Can extend above or below wing or horizontally or at other angle from fuselage. For engine pod often extended to *strut. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Claims 8 and 16:
“a support device that adjustably retains a portion of the piezoelectric actuator” - While the term “device” has been found to be a generic placeholder that invokes 35 USC 112(f) - see Williamson v. Citrix (Fed. Cir. 2015), the placeholder is preceded by the term “support” but this term does not convey any structural modifier. The placeholder is also coupled to the function of adjustably retaining a portion of the piezoelectric actuator. However, the claims recite that the device comprises a mounting block, a first flexural hinge, and a flexible clip which appear to be sufficient structure for performing the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While blown/thrust vectoring flaps which pivot/rotate with respect to a propulsion unit outlet and piezoelectric actuators are well-known in the aerospace art, the present application appears to be novel in the use of the bimorph/bistable actuator to effect a pivoting or rotation of a blown flap. The prior art appears to be best exemplified by US 9038942 to Sreetharan et al. and US 8191826 to Daynes et al. The former teaches a piezoelectric actuator coupled to flaps for driving oscillation thereof does not contemplate rotation of a flap or the use of such an actuator to drive a blown/thrust vectoring flap system. The latter teaches a bistable flap which changes the position of a flap and the airflow passing over it via a piezoelectric actuator, which could be substituted for a generic blown flap, however there is no rotation or pivoting of the flap and the actuator morphs the outer skin of the flap itself. It therefore appears as though there would be impermissible hindsight of the present application to construct a system as is shown in Figure 8 specifically. Additionally, it would appear to be beyond a simple substitution of parts to replace known rotating/pivoting blown/thrust vectoring flap actuators with the claimed piezoelectric actuator as the means for supporting and means for converting displacement to rotation would have to be completely redesigned as compared to a conventional electromechanical servomechanism, powered hinge, or hydraulic piston systems which are typical in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647